Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian, US20040147205 in view of Kimmerle, US3280516.
Regarding claims 1 and 11, Golzarian discloses a substrate holder(holder 12, Fig 3); a dispenser configured to dispense an abrasive to a surface of a substrate held by the substrate holder (element 50 , Fig 10 ); and a polisher including body configured to polish the surface of the substrate as the body is rotated with respect to the surface of the substrate (polishing device 20 and its operation, Fig 1 ), and the elastic body is moved, while the body is rotated, with a downward velocity component prior to contacting the surface of the substrate and with an upward velocity component after the body comes into contact with the surface of the substrate. (essentially the polishing pad 20 is rotated while capable of moving side to side and apply a pressure 40,( Figs 1-4 and paragraph 0019 ) wherein the body would be capable of having a downward velocity prior to contacting the surface of the substrate initially and an upward velocity component after the body comes into contact with the surface of the substrate when adjusting pressure plus the equal )
However ,  Golzarian does not disclose an elastic body and wherein an area of contact between the elastic body and the surface of the substrate during polishing is smaller than a surface area of a region of the substrate that is to be polished by the elastic body.
Kimmerle teaches a non-woven abrasive roll for polishing a surface . (Fig 1 and 2:54-56)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polisher  disclosed by Golzarian to have further incorporated an elastic body as taught by Kimmerle is order to enabling abrasive roller conforming to the surface of the substrate. (inferred from 3:41-44)
Furthermore, It would have been an obvious matter of design choice to have incorporated an area of contact between the elastic body and the surface of the substrate during polishing is smaller than a surface area of a region of the substrate that is to be polished by the elastic body since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and one of ordinary skill in the art would have found it as routine experimentation to change sizes of the polishing body to polish smaller or larger area or different size substrate  satisfying the claimed limitations.
Regarding claims 2 and 12, Golzarian in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. Furthermore, Golzarian discloses wherein the elastic body is circular or elliptical in cross-section perpendicular to the surface of the substrate (the body being a cylindrical shape, Figs 1-2), the polishing device further comprising a first rotation mechanism configured to rotate the elastic body about a center axis thereof which extends parallel to the surface of the substrate.(paragraph 0025)
Regarding claims 3 and 13, Golzarian in view of Kimmerle discloses each and every limitation set forth in claims 2 and 11. Furthermore, Golzarian discloses a second rotation mechanism configured to rotate the substrate holder on which the substrate is held, about a center axis that extends vertically from a center of a surface region of the substrate holder.(rotating substrate holder 12 operation and associated mechanism, Fig 3)
Regarding claim 4,  Golzarian in view of Kimmerle discloses each and every limitation set forth in claim 1. However, Golzarian in view of Kimmerle does discloses a length of the elastic body in a 
Furthermore, It would have been an obvious matter of design choice to have incorporated an area of contact between length of the elastic body in a direction along a rotational axis of the elastic body is greater than a diameter of a surface region of the substrate holder on which the substrate is held since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and one of ordinary skill in the art would have found it as routine experimentation to change sizes of the polishing body to polish smaller or larger area or different size substrate  satisfying the claimed limitations.
 Regarding claim 5, Golzarian in view of Kimmerle discloses each and every limitation set forth in claim 1.Furthermore, Golzarian discloses a movement mechanism configured to move the polisher relative to the substrate in directions along the surface of the substrate. (linear movement with velocity 34 paragraph 0017 ,  Fig 1)
Regarding claims 6 and 16, Golzarian in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. However, Golzarian in view of Kimmerle fails to explicitly discloses the elastic body has an storage modulus equal to or higher than 0.01 GPa and equal to or less than 10 GPa. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated material in the elastic body such that an storage modulus to or higher than .01 GPa and equal to or less than 10 GPa , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claims 7 and 17, Golzarian in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. Furthermore, Kimmerle teaches the elastic body comprises resin or non-woven fabric. (Fig 3, 3:3-7)
Regarding claims 9-10 and 19-20, Golzarian in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. Furthermore, Golzarian in on embodiment teaches the polishing device comprises a plurality of elastic bodies configured to be rotated during the polishing  and the plurality of elastic bodies are configured to be rotated about rotational axes, respectively, that extend parallel to a surface of the substrate holder (Fig 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing device disclosed by Golzarian in view of Kimmerle to have further incorporated a polishing device comprising a plurality of bodies configured to be rotated during the polishing as taught by Golzarian in order to provide variable polishing for  a precise polishing of the substrate. 
   Regarding claim 14, Golzarian in view of Kimmerle discloses each and every limitation set forth in claim 11. However, Golzarian in view of Kimmerle does not disclose a portion of the elastic body that is in contact with the substrate has a width in the circumferential direction equal to or less than a minimum size of a pattern formed on the substrate.
Furthermore, It would have been an obvious matter of design choice to have incorporated a portion of the elastic body that is in contact with the substrate has a width in the circumferential direction equal to or less than a minimum size of a pattern formed on the substrate. A change in size is generally recognized as being within the level of ordinary skill in the art and one of ordinary skill in the art would have found it as routine experimentation to change sizes of the polishing body to polish smaller or larger area or different size substrate  satisfying the claimed limitations.
Regarding claim 15, Golzarian in view of Kimmerle discloses each and every limitation set forth in claim 11. However, Golzarian in view of Kimmerle does not disclose 
Furthermore, It would have been an obvious matter of design choice to have incorporated a distance of movement of an arbitrary point in the elastic body on the surface of the substrate while the point is in contact with the substrate is equal to or less than a minimum size of a pattern formed on the substrate. A change in size is generally recognized as being within the level of ordinary skill in the art and one of ordinary skill in the art would have found it as routine experimentation to change sizes of the polishing body to polish smaller or larger area or different size substrate  satisfying the claimed limitations.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian, US20040147205 in view of Kimmerle, US3280516 and further in view of Yamauchi, US8162724.
Regarding claims 8 and 18,  Golzarian in view of Kimmerle discloses each and every limitation set forth in claims 1 and 11. However, Golzarian in view of Kimmerle fails to disclose the abrasive comprises abrasive grains. 
Yamauchi teaches a roll type abrasive article wherein the slurry incorporated in its operation comprises abrasive grain (4:49-54)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive disclosed by Golzarian in view of Kimmerle to have further incorporated the abrasive grains disclosed by Yamauchi in order to provide efficient abrasion on the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723